                                          Case 3:19-cv-07423-JSC Document 24 Filed 06/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL GONZALEZ, et al.,                         Case No. 19-cv-07423-JSC
                                                        Plaintiffs,
                                   8
                                                                                          SUA SPONTE REFERRAL FOR
                                                 v.                                       PURPOSE OF DETERMINING
                                   9
                                                                                          RELATIONSHIP
                                  10     GREGORY J. AHERN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Nathanael Cousins for consideration of whether the case is related to Babu et al v.

                                  15   Ahern et al., No. 18-7677.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 5, 2020

                                  18                                                  ______________________________________
                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
